LATTIMORE, J.
Appellant was convicted in the county court at law of Harris county of wife and child desertion, and his punishment fixed at a fine of $100 and confinement in the county jail for 30 days.
There appears in the record neither a statement of facts nor bills of exception. The information appears to properly charge a violation of the law, and there appears in the record no written charge, in which ease we are forced to conclude that no charge was given and that this was satisfactory to the appellant.
Finding no error in the record, the judgment of the trial court will be affirmed.